Citation Nr: 1231587	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-11 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a renal condition, claimed as renal disease.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of renal disease.

2.  The preponderance of the evidence is against finding a link between the Veteran's renal disease and his active military service.


CONCLUSION OF LAW

A renal condition was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Service connection may also be granted for any disease listed at 38 C.F.R. § 3.309(e), even though there is no record of such disease during service, provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he was informed in service that protein was found in his urine in 1979 or 1980.  He further avers that he was referred to Womack Army Hospital where he was told that his kidneys were running at 86 percent.  See Board hearing transcript p. 4.  

Service treatment records (STRs) show no evidence of, treatment for, or a diagnosis of renal insufficiency.  A July 1983 separation examination indicated that urinalysis testing showed that the Veteran's albumin was negative.  In addition, although the Veteran reports that he was told that his kidneys were running at 86 percent, he was seen in sick call on a number of occasions prior to his separation examination without mentioning this to clinicians.  Moreover, he specifically denied having kidney disease in June 1981.  

Private medical records include an October 1984 urinalysis test that was negative for albumin.  Another October 1984 examination revealed an impression of proteinuria.  An October 1993 note referred the Veteran to urology.  Urinalysis tests dated from June 1996 to October 1998 reveal the Veteran's protein was greater than average.  Medical records from the Local 32B-J Health Center indicated that chemical profile and urinalysis testing were abnormal.  

VA medical records include a February 2003 past medical history of proteinuria and a normal renal ultrasound in 2001.  In September 2003, the Veteran was diagnosed with chronic renal insufficiency.  In November 2003, the Veteran was diagnosed with diabetes mellitus and renal failure.  A May 2004 letter indicated that the Veteran had advanced renal failure.  Also in May 2004, the Veteran was diagnosed with proteinuria, diabetic nephropathy, and chronic renal insufficiency.  The Veteran was placed on dialysis.  

In a letter dated in June 2004, the Veteran's spouse reported that the Veteran donated blood and urine samples to the American Red Cross in 1980 and was informed that he had a large amount of protein in his urine.  She further reported that the Veteran was informed that he was fine at the time but would later develop kidney disease.  

A November 2008 letter from a VA physician indicated that the Veteran suffered from end-stage renal disease that required hemodialysis three times per week for hours each treatment.  

A March 2009 compensation and pension (C&P) examination indicated that the Veteran had a diagnosis of end-stage renal disease and was on hemodialysis since January 2005.  

During the August 2011 Board hearing, the Veteran testified that during a medical screen, he was told that he had protein in his urine and that it was an indicator of renal disease.  He further testified that Womack Army Hospital conducted a urinalysis test and confirmed the presence of protein in the Veteran's urine.  He stated that he carried out the rest of his service for three and a half years without a follow up.  

In November 2011, the Veteran was accorded a C&P kidney examination.  The diagnosis was diabetic nephropathy.  During the examination the Veteran reported that he had proteinuria at Womack Medical Center when he attempted to donate blood in 1979.  The examiner indicated that the Veteran's STRs did not document proteinuria or renal disease.  The examiner opined that the Veteran's current disability did not begin in or is related to active military service finding that the Veteran's STRs did not document proteinuria or renal disease.  He also indicated that the first documented showing of proteinuria was in 1984.  He concluded that the Veteran developed kidney disease in 1984 and not in service.  The examination is adequate as it was based on a review of the medical history, a physical examination, and as an opinion with supporting rational was provided such that the Board can render an informed decision.  

The Board finds that the November 2011 VA examiner's opinion is entitled to great probative value as it was based on a review of the file and an examination of the Veteran and is therefore a fully informed opinion.  The examiner determined that the Veteran developed kidney disease in 1984 and not in service.  The examiner based that opinion on lack of evidence in the Veteran's STRs showing proteinuria or renal disease.  The examiner noted that the Veteran's first documented diagnosis of hypertension was in 1984, more than a year after discharge from service.  The evidence does not otherwise show that renal disease is related to service and there is no contrary competent medical opinion of record.  

The preponderance of the evidence is against a finding that the Veteran's current renal disease is related to, was incurred in, or manifested to a degree of 10 percent within one year following the Veteran's service.  The Veteran's post-service medical records do not show any complaint, diagnosis, or treatment for renal insufficiency until more than a year after separation from service.  Moreover, there is no competent evidence of record linking the claimed condition to service.  Accordingly, the Board finds that service connection for renal disease on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

However, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology in this case.  The Veteran has not established that he had the condition in service and that symptoms continued thereafter.  As noted above, the first assessment of proteinuria was shown more than a year after service with no indication that it is or may be related to service.  While the Veteran reported that he was notified that his kidneys were running at 86 percent during service, STRs reveal an absence of complaints of or treatment for his kidneys and his June 1983 separation examination was negative for albumin testing.  In addition, the Veteran specifically denied having kidney disease in 1981 which is after he avers that he was told his kidneys were running at 86 percent.  Thus, the Board finds that statements concerning continuity of symptoms are not credible in light of the 1981 affirmative denial of kidney disease and the normal separation examination.  

The Board recognizes that the Veteran believes his current renal disease is related to service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran and his spouse's belief that his renal disease is related to service.  However, neither the Veteran nor his spouse has claimed possession of medical training that would permit either one to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of renal disease is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements and his spouse's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating his current renal disease with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

Even if the Board were to find that the Veteran's assertions as to the etiology of his renal disease were competent, credible, and probative, the Board finds that the November 2011 VA examiner's opinion is entitled to greater probative value as it was based on a review of the history and as an opinion with a rationale was provided.  The examiner found that renal disease did not begin in or was related to actively military service as the STRs do not show evidence of proteinuria or renal disease.  

Accordingly, service connection for renal disease on a direct basis and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

In sum, as the weight of the probative evidence is against the Veteran's claim, renal disease is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Letters from the RO dated in May 2004, July 2007 and March 2009 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  Following the issuance of the March 2009 letter, the case was readjudicated by way of a June 2012 supplemental statement of the case.  The Board thus finds that the veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for service connection.

In April 2011 and November 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran was accorded a Board hearing, the transcript of which is of record.  Additional VA treatment records were associated with the claims folder and a medical opinion was provided on remand.  The VA examiner conducted an examination, which included diagnostic tests, and provided an opinion with a supporting rationale.  Accordingly, the information requested by the Board was provided, the examination report is adequate, and there was thus substantial compliance with the Board's remand instructions.  

In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims (The Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was obtained regarding onset of the Veteran's claimed disorder, his current symptoms, and any causal link between the claimed disorders and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  Pursuant to the November 2011 Board remand, a November 2011 letter requested from the Veteran treatment dates from Womack Army Hospital regarding his renal condition.  The Veteran did not respond with dates and he was informed of this in the supplemental statement of the case.  The Board notes that STRs contain records from Womack Army Hospital.  The Veteran has been accorded several VA examinations, the reports of which are of record.  As such, there is no duty to assist that has not been met.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



ORDER

Service connection for a renal condition, claimed as renal disease, is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


